Judgment, Supreme Court, New York County (Charles Solomon, J., at hearing; Richard Carruthers, J., at jury trial and sentence), rendered November 14, 2001, convicting defendant of robbery in the first degree (three counts) and attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 20 years (three terms) and 10 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The record, which includes the photographs of the lineup, supports the court’s finding that the lineup participants were sufficiently similar in appearance so that defendant was not singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). We note that the court precluded inquiry into the majority of defendant’s numerous convictions.
*180We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims. Concur—Nardelli, J.E, Tom, Ellerin, Lerner and Friedman, JJ.